Citation Nr: 0521149	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO).  

In a June 2004 decision, the Board remanded the veteran's 
claim for a TDIU.  The decision also noted that a claim for a 
separate evaluation for residual scars of a right wrist 
fracture had been raised, but not adjudicated by the RO.  The 
Board instructed the RO to adjudicate that claim.  By rating 
action in July 2004, the RO granted the veteran service 
connection and a 10 percent rating for a tender and painful 
scar of the right wrist.  The veteran has not submitted a 
notice of disagreement with that decision.  Accordingly, only 
the veteran's claim for a TDIU is currently before the Board.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disability have not been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in July 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The July 2002 VCAA notice letter was 
sent to the veteran prior to the March 2003 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA treatment records have been obtained and that the veteran 
has been provided VA medical examinations.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any additional evidence which has a bearing 
on the veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran asserts that his service-connected disabilities 
preclude him from engaging in any gainful employment for 
which he would be qualified.  The veteran has a 40 percent 
rating in effect for postoperative residuals of a fracture of 
the right wrist; a 30 percent rating for post-traumatic 
stress disorder, a 10 percent rating for residuals of a shell 
fragment wound to the left forearm, with injury to Muscle 
Group VII, with retained foreign bodies; a 10 percent rating 
for a tender and painful postoperative scar of the right 
wrist; a noncompensable rating for bone graft of the right 
iliac crest; a noncompensable rating for bone graft of the 
left iliac crest; and a noncompensable rating for residuals 
of a shell fragment wound to the right knee.  The combined 
rating for the service-connected disabilities is 70 percent.

The Board notes that the veteran has several significant 
nonservice-connected disabilities, including chronic 
obstructive pulmonary disease, coronary artery disease, and 
peripheral vascular disease.  The determination of the 
veteran's employability has been made without consideration 
of the veteran's nonservice-connected disabilities.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has a service-connected disability 
rated at 40 percent, and a total combined rating of 70 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

On his May 2002 claim for TDIU the veteran reported that he 
last worked in 1991 as a light mechanic at a car dealership.  
The veteran noted that he did not leave that job because of 
his disability.  The veteran reported that he has a high 
school education.

The Board finds that competent clinical evidence of record 
indicates that the veteran is not unemployable solely due to 
his service-connected disabilities.  A VA physician examined 
the veteran's shell fragment wounds in December 2002 and 
stated that the veteran's current knee disabilities are 
unrelated to service, and that there is no residual 
disability from the veteran's shell fragment wounds.  This VA 
examiner also noted that the residuals of the donor site bone 
grafts did not preclude the veteran from working, or doing 
sedentary activity.  The examiner further stated that while 
the veteran's service-connected right wrist fusion prevented 
certain work activities, such as anything requiring 
repetitive use of the hand and wrist, it did not preclude 
sedentary activity.  In December 2002, a VA psychologist 
examined the veteran and noted that the veteran's 
psychological symptoms would cause moderate interference in 
his ability to interact effectively and work efficiently, but 
that the veteran still had the ability to work.  On VA 
general medical examination in December 2002, the VA examiner 
opined that the veteran was employable, even when the 
veteran's nonservice-connected disabilities, coronary artery 
disease, and peripheral vascular disease, were considered.  

VA medical records dated in May 2004 show treatment for a 
seizure disorder, and for gait and balance disturbance.  It 
was noted that the veteran had had a brain tumor removed in 
1997, that he had had a cardiovascular accident in 1998, and 
that he had had myocardial infarctions in 1988 and 1998.  The 
veteran complained of bilateral lower extremity claudication.  
He reported that pain commenced after standing for 
approximately 30 seconds.  The veteran used a standard cane 
and had a shuffle gait.  He stated that he fell when he tried 
to walk too far.  No complaints or treatment related to the 
veteran's service-connected disabilities were noted.

The record clearly reveals that the medical evidence does not 
indicate that the veteran's service-connected disabilities 
alone prevent him from engaging in gainful employment.  While 
the veteran asserts that he cannot work due to his service-
connected disabilities, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As noted above, VA physicians have 
stated that the veteran is not unemployable due to his 
service-connected disabilities.  The preponderance of the 
evidence reveals that the veteran's service-connected 
disabilities do not prevent him from engaging in any kind of 
gainful employment for which he would be qualified.  
Accordingly, a total rating based on individual 
unemployability is not warranted. 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


